DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-20 are canceled.
	Claims 21-40 are added.
	Accordingly, claims 21-40 are pending and subject to the below ‘Election/Restrictions’.

Objection to Specification
Embedded Hyperlink and/or Other Form of Browser-Executable Code	
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., “http://www.” and “www.”) found at paragraphs [0174] and [0176] of the originally filed specification.  Applicant is required to review and delete all instances of embedded hyperlinks and/or other form of browser-executable codes from the specification. See M.P.E.P. § 608.01.  An alternative and acceptable format, would be “world wide web address:”).  Accordingly, appropriate correction is required.

Election/Restrictions
Species Election I – Gene Expression Product or Single Combination of Gene Expression Products
This application contains claims directed to patentably distinct species, wherein claims are directed to different gene expression products.
Applicant should elect a specific gene expression product or a single combination of gene expression products.
The ‘Gene Expression Product or a Single Combination of Gene Expression Products’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01). Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Gene Expression Product or a Single Combination of Gene Expression Products’ species at least the following reason(s) apply:


Species Election II – Genetic Mutation or Single Combination of Genetic Mutations
	This application contains claims directed to patentably distinct species, wherein claims are directed to different genetic mutations.
Applicant should elect a specific type of genetic mutation or a single combination of genetic mutations (e.g., copy number variation, DNA polymorphism, splice site variant, etc.; see claims 22-25).
The ‘Genetic Mutation or Single Combination of Genetic Mutations’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01). The mutations encompass distinctly different types of genetic mutations (e.g., copy number variation, DNA polymorphism, splice site variant, etc.). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Genetic Mutation or Single Combination of Genetic Mutations’ species at least the following reason(s) apply:
• The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election III – Tissue Sample Type
This application contains claims directed to patentably distinct species, wherein claims are directed to different tissue sample types.
Applicant should elect a specific tissue sample type (e.g., blood, buccal tissue, etc.; see claim 26).
The ‘Tissue Sample Type’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01). The samples encompass distinctly different tissue sample types. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Tissue Sample Type’ species at least the following reason(s) apply:


Species Election IV – Nucleic Acid Molecule Type
	 This application contains claims directed to patentably distinct species, wherein claims are directed to different nucleic acid molecule types.
Applicant should elect a specific type of nucleic acid (e.g., DNA, mRNA, microRNA; see claim 28).
The ‘Nucleic Acid Molecule Type’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01). The measurement techniques encompass distinctly different nucleic acid types (e.g., DNA, mRNA, microRNA). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Nucleic Acid Molecule Type’ species at least the following reason(s) apply:


Species Election V – Disease Type
	This application contains claims directed to patentably distinct species, wherein claims are directed to different disease types.
Applicant should elect a specific (e.g., thyroid cancer, lung cancer; see claims 30-32).
The ‘Disease Type’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01). The disease types encompass distinctly different disease types (e.g., thyroid cancer, lung cancer). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Disease Type’ species at least the following reason(s) apply:
• The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election
Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘Gene Expression Product or a Single Combination of Gene Expression Products’ (Species Election I); (ii) an election of a ‘Genetic Mutation or Single Combination of Genetic Mutations’ (Species Election II); (iii) an election of a ‘Tissue Sample Type’ (Species Election III); (iv) an election of a ‘Nucleic Acid Molecule Type’ (Species Election IV); (v) an election of a ‘Disease Type’ (Species Election V); and (vi) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144. If claims are added after the election. Applicant must indicate which of these claims are readable upon the elected invention and/or which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct. Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly 
Upon the allowance of a generic claim. Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election. See M.P.E.P. §812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636